16269521DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 5/25/2022, wherein:
Claims 1, 2, 4-7, 11, 16, 17, and 20 are currently pending;
Claims 1, 16, 17, and 20 have been amended; and
Claim 9 has been cancelled. 
Priority
This application repeats a substantial portion of prior Application No. 15/643,695 filed on
7/7/2017, and adds disclosure not presented in the prior application. Because this application
names the inventor or at least one joint inventor named in the prior application, it may constitute
a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the
filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and
MPEP § 211 et seq.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 219 in paragraph [0016] (Figure 2 should have a reference character 219 and callout added to the back left wing segment); and 619 in paragraphs [0025] and [0028] (Figure 6 should have a reference character 619 and callout added to the back left wing segment).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 2 illustrates 211 as the aft wing comprising wing sections 217 and 219 (not shown as outlined above) but then Figure 4 illustrates 211 as the wing section opposite 217. Figure 4 should therefore be amended to replace reference character 211 with 219.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 16, and 20 objected to because of the following informalities:  
In claim 1, line 3, the space between “top” and the semicolon should be removed.
In claim 1, lines 25-28, a comma is required between “the center wing also having a vertical position for vertical lift” and “the center rotor assembly having a center rotor that is approximately 2.8m in length;”
In claim 16, lines 17-19, the space between “vertical lift” and the semicolon should be removed. 
In claim 20, lines 4-5, the phrase “a back end ;” should have the space between “back end” and the semicolon removed.
In claim 20, lines 24-27, a comma is required between “the center wing also having a vertical position for vertical lift” and “the center is positioned at a location between the forward wing and the aft wing;”
In claim 20, line 37, it appears as though the period was struck through/removed in the most recent amendment. If this is the case, a period must be added back at the end of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 11, 16, 17, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 16, and 20 have been amended to recite the phrase “the center wing also having a vertical position for vertical lift.” Prior to this limitation, it is recited that a center rotor assembly is attached at a distance to the body of the aircraft by the center wing and that the rotor produces horizontal thrust in a horizontal configuration of the center wing, however, the aforementioned limitation with regards to “vertical lift” appears to be directed to the center wing itself rather than the center rotor assembly attached thereto. First, as outlined below, the phrase “center wing” appears to be inappropriate to define the pivotally mounted center structure. Second, a review of the disclosure shows that the center rotor itself, when oriented in the vertical position, is the element which generates the vertical lift and not the “center wing.” As such, the recitation that the “center wing also [has] a vertical position for vertical lift” is interpreted to be unsupported new matter. Claims 1, 16, and 20 should therefore be amended to recite something similar to “the center wing also having a vertical position orienting the center rotor assembly to generate vertical thrust.” 
Claims 2, 4-7 and 11 draw dependency from independent claim 1 and claim 17 draws dependency from independent claim 16. Each of the dependent claims incorporates the unsupported new matter of the respective parent, independent claim. Each of the dependent claims is therefore rejected for at least the same rationale outlined above with respect to claims 1 and 16. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 11, 16, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “center wing” in claims 1, 16, and 20 is used by the claim to mean “an airfoil shaped/streamlined pylon,” while the accepted meaning of “wing” as defined by the Cambridge Aerospace Dictionary is “1: a main supporting surface of fixed- aerodyne.” The term is indefinite because the specification does not clearly redefine the term. From a review of the entirety of the disclosure, wing sections 213, 215, 217, and 219 in Figure 2 and 613, 615, 617, and 619 in Figure 6 make up fore and aft wings 211/611 and 209/609 respectively. These fore and aft wings are arranged horizontally with respect to the forward flight direction of the aircraft and would generate a vertical lift to provide the main supporting surfaces of the aircraft. However, the center wing (247/647) is arranged such that the leading edge and trailing edge are in a vertical plane and would therefore not generate vertical lift when pivoted to the vertical orientation and/or the forward/backward orientations. Since the center wing does not generate vertical lift, it cannot be considered a main supporting surface of the aircraft and thus not a “wing” by definition. It appears as though every recitation of “center wing” in the independent and dependent claims should be replaced with “center airfoil” or “center streamlined body” or the like to be rendered definite. 
Claims 2, 4-7 and 11 draw dependency from independent claim 1 and claim 17 draws dependency from independent claim 16. Each of the dependent claims incorporates the indefiniteness of the respective parent, independent claim but fails to overcome the same. Each of the dependent claims is therefore rejected for at least the same rationale outlined above with respect to claims 1 and 16. 
Allowable Subject Matter
In each of applications 15/381077, 15/381083, 15/381084, 15/381085, and 15/643695 which are all filed by/assigned to the present inventor/applicant, allowable subject matter was indicated. This subject matter was directed to the multirotor aircraft of the claims in combination with a central rotor assembly being pivotably attached to the top of the streamlined body at a distance by a center wing, wherein the center wing is configured to pivot both forward towards the nose of the aircraft such that the central rotor assembly can produce horizontal thrust (i.e. a tractor position) and the wing is also configured to pivot rearwardly such that the central rotor assembly can produce horizontal thrust (i.e. a pusher position) in addition to the vertical position for vertical thrust/lift. Correcting the indefiniteness and written description issues outlined above would therefore appear to render the present application in condition for allowance. 
It is further noted that only application 15/643695 of the applications listed above is still pending whereas the rest have been abandoned. If the allowable subject matter is incorporated into both the present application and copending application 15/643695, a double patenting rejection might be required. Applicant is advised to consider a terminal disclaimer with application 15/643695 and also to claim the priority benefit outlined above.  
Applicant is invited to schedule an interview with Examiner if any further questions or concerns need to be addressed after review of the present office action. Otherwise, an after final amendment making the suggested corrections would appear to place the application in immediate condition for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647